DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The election of Group I (1, 5, 9, 15 and 22), without traverse on June 6, 2022, is acknowledged. In addition, on June 9, 2022 a further election of species SEQ ID NO:2 was made telephonically by Michael Adams.





3.	The Amendment filed on October 2, 2020, has been received and entered.



Claim Disposition

4.	Claims 15-23 have been added.  Claims 1-23 pending. Claims 1, 5, 9 and 22 are under examination. Claims 2-4, 6-8, 10-21, 23 are withdrawn as directed to a non-elected invention. The claims are only being examined to the extent that it pertains to the elected subject matter.




Drawing

5.	The drawings filed on October 2, 2020, are accepted by the examiner. 




Information Disclosure Statement

6.	The Information Disclosure Statements filed on March 3, 2021 and April 8, 2022 have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.

Specification Objection

7.	The specification is objected to because of the following informalities:
The specification is objected to because the organism names are not all italicized, see pages 7, 27, 53 and throughout the specification (for example, Bacillus and Paenibacillus).
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "DNA encoding Paenibacillus pauli enzyme and method for producing galacto-oligosaccaride”.
Appropriate correction required.



Claim Objections

8.	Claims 1, 5, 9, 15 and 22 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read,
 “An isolated Paenibacillus pauli enzyme, comprising:
an amino acid sequence selected from the group consisting of:
a) the amino acid sequence set forth in SEQ ID NO:1; 


b) the amino acid sequence set forth in SEQ ID NO:2;
c) a galacto-oligosaccharide-producing enzyme having the amino acid sequence set forth in SEQ ID NO:1, wherein one to ten amino acid are substituted, deleted or inserted in SEQ ID NO:1;…..
e) ) a galacto-oligosaccharide-producing enzyme having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:1;…..”.
 Claims 1, 5, 9, 15 and 22 are objected to for the recitation of non-elected subject matter.
Claims 5 and 15 are objected for depending on a non-elected claim.
Claim 9 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 1 is construed as a composition claim and the enzyme would be the active ingredient, therefore, claim 9 being a composition claim is not further limiting. It is suggested that claim 9 is amended to be a ‘formulation’ or a ‘pharmaceutical composition with a carrier’. See also claim 22 with similar language.
Correction is required. 





Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



9.	Claims 1, 5, 9, 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an enzyme having mutations such as substitutions, deletions or insertions; and the claimed invention also has homology language which speaks more to evolutionary ties. The claimed invention is not adequately described because the claimed product encompasses a large variable genus of structures. In addition, there is inclusion of derivatives, analogs and homologs with the language “an amino acid sequence” as this language has variability.
 Thus the claimed invention encompasses a genus of components and is not adequately described, thus the claimed invention as a whole is overly broad.
The claimed invention is directed to “an enzyme’ with variability and with a homology of at least 80% for example, which does not equate to a clear correlation between structure and function. As no structure-function correlation is fully made in aspects of the claimed invention, the claimed invention is directed to a large genus and the instant specification does not demonstrate possession of the entire genus. The claimed invention is overly broad and encompasses a large variable genus of products beyond the recitation of SEQ ID NOs 1 and 2. The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).  
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of enzymes, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1, 5, 9, 15 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1, 5, 9, 15 and 22 are drawn to an enzyme, which reads on a product of nature.  The claims should be amended to indicate the hand of the inventor, for example the insertion of ‘isolated or purified’ in connection with the protein to identify a product not found in nature (see MPEP 2105).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



11.	Claims 1, 5, 9, 15 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 5, 9, 15 and 22 is/are directed to, “an enzyme, wherein the amino acid sequence is set forth in SEQ ID NO: 2, for example (see claim 1) or wherein the amino acid sequence is encoded by the base sequence set forth in SEQ ID NO: 6, for example (see claim 5).The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the claimed invention encompasses products that have characteristics that are not markedly different from the product’s naturally occurring counterpart in its natural state.
The rationale for this determination is provided below:
The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited a non-naturally occurring product, note for example note that claim 1 has an amino acid sequence that is set forth in SEQ ID NO:2 or SEQ ID NO:2 with mutations thus the claimed embodiment encompasses natural variants and native structures without modifications; and the same reasoning applies to all dependent claims, thus no meaningful limits are imposed by the claim limitations to set it apart from a natural product. The judicial exception is recited with general instructions to apply or use the judicial exception (an enzyme and the DNA encoding the same).
An analysis of the claimed invention as a whole indicates that the claims are directed to a product that on its face satisfies the hand of man, however it is concluded that the product is not markedly different in structure from the naturally occurring counterpart products. The claimed invention as a whole is not informative because while the claims are limited to a particular structure, the claimed product is claimed with a very high level of generality in that it broadly encompasses truncations that could be found in nature or natural variants. There is no additional element reported in the claimed invention the makes clear that the instantly claimed enzyme is markedly different. The claim elements are merely appended to the judicial exception and are mere field use (see Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972). 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 5, 9, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Daniell (US Patent No. 10,676,751, February 29, 2008).
Daniell discloses an enzyme and structure of said enzyme that is 95.2% identical to the instantly claimed SEQ ID NO:2, thus would have the claimed activity of a galacto-oligosaccharide. The reference also teaches the coding sequence for the enzyme, rendering claims reciting the DNA code as anticipated. The teaching in the reference also encompasses a composition and the inclusion of the enzyme would inherently be construed as an active ingredient (see abstract, claims and the entire document). Therefore, the limitations of the claims are met by the reference.






Conclusion

13.	No claims are allowable.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652